Citation Nr: 0612048	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  96-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an initial evaluation for hemorrhoids in 
excess of 10 percent, for the period from October 18, 1994, 
to April 15, 2004, and in excess of 20 percent, effective 
April 16, 2004.

2.  Entitlement to an initial compensable evaluation for 
bilateral inguinal hernias.

3.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1987.

This matter arose before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which had, among other things, granted service connection for 
hemorrhoids and bilateral inguinal hernias, assigning 
noncompensable initial ratings to each disability.  During 
the course of the appeal, the evaluation assigned for the 
hemorrhoids was increased to 10 percent; however, the veteran 
has continued his appeal, requesting that a greater 
evaluation be assigned.  In July 2003, the Board remanded 
these issues for additional development.  After the ordered 
development was completed, the evaluation assigned for the 
hemorrhoids was increased to 20 percent, effective April 16, 
2004.

This matter also arose from a March 1999 rating action which 
confirmed and continued the 30 percent evaluation assigned 
for the veteran's hypertensive heart disease.  In September 
2005, the case was again remanded by the Board so that a 
hearing could be scheduled.  In January 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In his testimony at his Travel Board hearing, the veteran 
stated that he was still receiving treatment at the Atlanta 
VA Medical Center, and expressed his belief that not all the 
relevant treatment records had been associated with the 
claims folder.  These records must be obtained prior to a 
final determination of the veteran's claims.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically in the claims file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In addition, the veteran's bilateral inguinal hernias, 
hemorrhoids, and hypertensive heart disease were last 
examined by VA in August 2004.  The duration of time since 
that examination, coupled with the fact that he has sought 
additional treatment since the examination, suggests that the 
veteran's disabilities may have worsened.  The Board notes 
that the veteran's VA physician submitted a statement in 
March 2006, after the hearing, which included the level of 
METs (metabolic equivalents).  However, the statement was not 
accompanied by any treatment records, nor was there any 
mention of whether the veteran suffers from congestive heart 
failure, whether there was any left ventricular dysfunction 
manifested by an ejection fraction of 30 to 50 percent, or 
whether his MET level resulted in dyspnea, fatigue, angina, 
dizziness, or syncope.  Therefore, the veteran should be 
afforded an additional VA examination of his bilateral 
inguinal hernias, hemorrhoids, and hypertensive heart 
disease.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's treatment records from the 
Atlanta VA Medical Center developed between 
January 2005 and the present should be obtained 
and associated with the claims folder.
2.  The veteran should be afforded examinations 
in order to determine the current nature and 
degree of severity of his service-connected 
bilateral inguinal hernias, hemorrhoids, and 
hypertensive heart disease.  The claims folder 
must be made available to the examiner(s) prior 
to any examination, and it must be stated in the 
examination report(s) that the claims folder has 
been so reviewed.  

a.  The examination of the bilateral inguinal 
hernias should indicate whether they are 
readily reducible and well supported by truss 
or belt.

b.  The examination of the hemorrhoids should 
indicate whether there is moderate, 
persistent, or frequently recurring prolapse 
of the rectum; whether there is moderation 
reduction of the lumen, or moderate constant 
leakage; or whether there is impairment of 
sphincter control, with occasional involuntary 
bowel movements, necessitating wearing of a 
pad.

c.  The examination of the hypertensive heart 
disease must indicate whether there has been 
more than one episode of acute congestive 
heart failure in the past year; a workload of 
greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 
50 percent (as required for a 60 percent 
evaluation).

d.  The cardiac examiner should also indicate 
whether the veteran has chronic congestive 
heart failure; or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less 
than 30 percent (as required for a 100 percent 
evaluation).

3.  After the above-requested development has 
been completed, the veteran's claims for 
increased evaluations should be readjudicated.  
If any decision remains adverse to the veteran, 
he and his representative should be provided 
with an appropriate supplemental statement of 
the case (SSOC) and an opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


